Citation Nr: 0406240	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-08 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran served on active duty from December 1952 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.

The record reflects VA treatment for symptoms of post-
traumatic stress disorder and an Axis I diagnosis of post-
traumatic stress disorder.  Treatment records show that the 
veteran has at no time described a combat event as a 
stressor.  A VA examination report dated in January 2001 
contains the opinion that the veteran's diagnosed post-
traumatic stress disorder is a result of a described 
inservice motor vehicle accident, the witnessing of a Korean 
child being run over by a supply truck, and fearing for his 
life while performing his non-combat duties.  The examiner 
further opined that the incidents as described were 
sufficient upon which to form a nexus between an inservice 
event and the post-service diagnosis of post-traumatic stress 
disorder.  

The record also contains copies of photographs of the 
aftermath of the alleged inservice motor vehicle accident, 
but no historical service records have been located to 
corroborate the veteran's assertion that he was involved in 
the motor vehicle accident, that any other event described 
occurred, and/or that the photographs presented were of the 
veteran's vehicle.  Unit histories were obtained showing that 
the veteran's battalion was operating as a heavy support 
battalion after the veteran's arrival in Korea in 1954.  
These records do not contain specific entries as to lost 
and/or damaged equipment.

The Board notes that the veteran's claim has been denied 
because his alleged inservice stressor has not been verified.  
In an effort to fully and properly develop the claim here on 
appeal, this matter must be remanded to allow the veteran the 
opportunity to further corroborate his alleged inservice 
stressor.  As such, in addition to ensuring that proper 
notice under the VCAA is given, the RO must advise the 
veteran of the need for any evidence, such as a statement 
from a fellow service-member that the inservice incident(s) 
occurred and/or that the photographs of record are, in fact, 
of the alleged inservice motor vehicle accident, to 
corroborate the described inservice stressors.  The RO must 
also continue to attempt to obtain any records in the custody 
of a federal department or agency in an effort to corroborate 
the alleged inservice stressors as required by 38 C.F.R. 
§ 3.159(c)(2).

Therefore, this matter is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should specifically advise the 
veteran of acceptable evidence to 
corroborate his alleged inservice 
stressors and advise him of all efforts 
made by the RO to obtain corroborating 
evidence.

3.  The RO should continue to attempt to 
obtain records in Federal Government 
custody that could verify the claimed 
stressor event until it concludes that 
the records  sought do not exist or that 
further efforts to obtain those records  
would be futile.  Cases in which VA may 
conclude that no further efforts  are 
required include those in which the 
Federal department or agency  advises VA 
that the requested records do not exist 
or the custodian does  not have them. 

4.  When the development requested has 
been completed, the issue on appeal 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, advised of the specific reasons for 
not finding evidence sufficient to 
corroborate the alleged inservice 
stressors, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
to perform additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




